DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 12/9/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/12/2020 and 5/18/2020 and 12/9/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1,3-6,8-17 and 21-33 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1  ,which include, an optical coherence tomography or microscopy system having a broadband optical source module and an interferometric part and the broadband optical source having a housing defining an enclosure of free space and a first super luminescent light emitting 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art De Groot et al (7,8206,064 B2) discloses an interferometric system for monitoring an object and Stubbe et al (2007/0013917 Al) discloses a measuring apparatus both reference failed to discloses an optical coherence tomography or microscopy system having a broadband optical source module and a first super luminescent light emitting diode and a second SLED source and wavelength range of between 3 nm and 160 nm and a second centre wavelength different from the first centre wavelength and bandpass filter arrange prior to or after beam combiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.